DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Hwang (US 2015/0304693 A1) (already of record) is now relied upon for disclosing the claimed priority data by disclosing that data type information is used to “prioritize” and select for reception the video streams which are compatible with the receiver (such as an HD only receiver; Fig. 14, 26, paragraph 138-142, 261-266, 290).
	It is noted that matches the description within applicant’s specification regarding the claimed “priority data” which discloses the only use of the “priority value” as to selectively identify and extract packets containing the desired type of media (see paragraph 89-92 of applicant’s specification as originally filed).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 9-14, 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Raveendran et al. (Raveendran) (US 2012/0076204 A1) (of record) in view of Hwang et al. (US 2014/0313916 A1) (hereafter referenced as “Hwang ’916”) (of record), Hwang et al. (US 2015/0304693 A1) (hereafter referenced as “Hwang ‘693”) (of record) and Limberg (US 2014/0161209 A1) (of record).
As to claim 1, while Raveendran discloses a transmitting apparatus, comprising:
a transmitter (see Fig. 3, 5-12) configured to transmit a transmission stream using a plurality of modulation methods (different data modes corresponding to different modulation types and coding rates; Fig. 4, paragraph 55-60), wherein each transmission packet of the transmission stream includes media data and one of the plurality of modulation methods is selected for each transmission packet based on a kind of media included in the respective transmission packet (assigning different modulation modes to different content types, such as base layer, enhancement layers; Fig 3-4; paragraph 44, 55, 58-59),  and

each of the plurality of modulation methods having a different range (different data and modulation types having different size broadcast areas, as seen in Fig. 3, 6, 7, paragraph 59-60, 70-71),
	he fails to specifically disclose a controller configured to insert identification information into a transmission packet, the identification information including priority data identifying the kind of media data included in the respective transmission packet, and the transmitter is configured to transmit the transmission stream using a different physical layer pipe for each of the plurality of modulation methods, wherein the modulation methods include a modulation method for fixed device communication and a modulation method for mobile device communication.
In an analogous art, Hwang ‘916 discloses a communication system for transmitting DVB content (paragraph 30) which will insert identification information identifying a kind of media data among different kinds of media data included in the multiplexed transport packet into the GSE packet header (inserting additional MMT session and package information into the packet extension header; 513 and 713 in Fig. 5, 7; paragraph 69, 80-81), wherein the different kinds of media data include audio and video data of various different types (the extension header including MMT characteristic information identifying media type and media characteristics, such as corresponding data rates and buffering levels; Fig. 2, 3, 6; paragraph 38, 39, 47-48, 69, 80-81) the transmitter configured to transmit the transmission stream using a different physical 
Additionally, in an analogous art, Hwang ‘693 discloses a communication system for transmitting DVB content (paragraph 51-55, 197, 202) which will insert identification information identifying a kind of media data (identifying descriptors identifying the different program types; see Fig. 15 and 17, paragraph 148-152, paragraph 167-172), and where the identification information includes priority data (data type being utilized by receivers to “prioritize” and the video data it can successfully recognize and decode; see Fig. 14, 26, paragraph 138-142, 261-266, 290), wherein the kind of the media data includes one of audio data of different qualities, video data of different resolutions, or combinations of video and audio data of different resolutions and qualities (video with different quality levels, such as HD vs 4K; paragraph 53, 61-81) so as to identify the media format type to the receiver and ensure the receiver can located and decode the compatible video type, by combining prior art elements according to known methods to yield predictable results.
Finally, in an analogous art, Limberg discloses a DTV system for transmitting DVB content (Fig. 1-2, 7, 9; paragraph 37-42) wherein the transmitter is configured to transmit the transmission stream using a different physical layer pipe for each of a plurality of modulation methods (plurality of PLPs, each carrying a particular service, each modulated to different modulation methods; see Fig. 1-2, paragraph 38-487, 42, 66-72), wherein the modulation methods include a modulation method for fixed device communication and a modulation method for mobile device communication (using 256 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Raveendran’s system to include a controller configured to insert identification information into a transmission packet, the identification information identifying the kind of media data included in the respective transmission packet, as taught in combination with Hwang ‘916, for the typical benefit of enabling the receiver to properly access the desired channel and service.
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Raveendran and Hwang ‘916’s system to include where the identification information including priority data, as taught in combination with Hwang ‘693, for the typical benefit of ensuring receivers with different capabilities will locate and decode the correct compatible video type.
Finally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Raveendran and Hwang ‘916 to include wherein the transmitter is configured to transmit the transmission stream using a different physical layer pipe for each of the plurality of modulation methods, wherein the modulation methods include a modulation method for fixed device communication and a modulation method for mobile device communication, as taught in combination with Limberg, for the typical benefit of conforming to the DVB-T2 standard which provides for separating services based upon their different characteristics, such as modulation method, for different receivers with different antenna capabilities.

As to claims 7, 14, while Raveendran discloses a receiving apparatus, and corresponding receiving method, comprising:
a receiver (see Fig. 8, 11, 15, 20; paragraph 53-54) configured to receive a transmission stream using a plurality of modulation methods (different data modes corresponding to different modulation types and coding rates; Fig. 4, paragraph 55-60), wherein each transmission packet of the transmission stream includes media data and one of the plurality of modulation methods is selected for each transmission packet based on a kind of media included in the respective transmission packet (assigning different modulation modes to different content types, such as base layer, enhancement layers; Fig 3-4; paragraph 44, 55, 58-59),  and
a controller configured to process the transmission stream (paragraph 72, 114); and
wherein the kind of the media data includes one of audio data of different qualities, video data of different resolutions, or combinations of video and audio data of different resolutions and qualities (paragraph 44, 55, 58-59, 81, 86-87, 90),  
each of the plurality of modulation methods having a different range (different data and modulation types having different size broadcast areas, as seen in Fig. 3, 6, 7, paragraph 59-60, 70-71),
he fails to specifically disclose a controller configured to insert identification information into a transmission packet, the identification information includes priority data identifying the kind of media data included in the respective transmission packet, and the transmitter is configured to transmit the transmission extension header; 513 and 713 in Fig. 5, 7; paragraph 69, 80-81), wherein the different kinds of media data include audio and video data of various different types (the extension header including MMT characteristic information identifying media type and media characteristics, such as corresponding data rates and buffering levels; Fig. 2, 3, 6; paragraph 38, 39, 47-48, 69, 80-81) the transmitter configured to transmit the transmission stream using a different physical layer pipe for each of a plurality of transmission characteristics (paragraph 33-34) so as to enable the receiver to properly promptly access the desired channel and service (paragraph 69, 80-81).
Additionally, in an analogous art, Hwang ‘693 discloses a communication system for transmitting DVB content (paragraph 51-55, 197, 202) which will insert identification information identifying a kind of media data (identifying descriptors identifying the different program types; see Fig. 15 and 17, paragraph 148-152, paragraph 167-172), and where the identification information includes priority data (data type being utilized by receivers to “prioritize” and the video data it can successfully recognize and decode; see Fig. 14, 26, paragraph 138-142, 261-266, 290), wherein the kind of the media data includes one of 
Finally, in an analogous art, Limberg discloses a DTV system for transmitting DVB content (Fig. 1-2, 7, 9; paragraph 37-42) wherein the transmitter is configured to transmit the transmission stream using a different physical layer pipe for each of a plurality of modulation methods (plurality of PLPs, each carrying a particular service, each modulated to different modulation methods; see Fig. 1-2, paragraph 38-487, 42, 66-72), wherein the modulation methods include a modulation method for fixed device communication and a modulation method for mobile device communication (using 256 or 512QAM for reception at stationary receivers and 128QAM for reception at mobile receivers; paragraph 43, 46, 56, 79) so as to separate services for different receivers with different antenna capabilities and modulation methods (paragraph 12, 43). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Raveendran’s system to include a controller configured to insert identification information into a transmission packet, the identification information identifying the kind of media data included in the respective transmission packet, as taught in combination with Hwang ‘916, for the typical benefit of enabling the receiver to properly access the desired channel and service.

Finally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Raveendran and Hwang ‘916 to include wherein the transmitter is configured to transmit the transmission stream using a different physical layer pipe for each of the plurality of modulation methods, wherein the modulation methods include a modulation method for fixed device communication and a modulation method for mobile device communication, as taught in combination with Limberg, for the typical benefit of conforming to the DVB-T2 standard which provides for separating services based upon their different characteristics, such as modulation method, for different receivers with different antenna capabilities.

As to claim 3, Raveendran, Hwang ‘916, Hwang ‘693 and Limberg disclose wherein the transmitter is configured to selectively assign each of different kinds of the media data to a corresponding one of the plurality of modulation methods, and the transmitter is configured to transmit the transmission packets by modulating the transmission packets using one or more of the plurality of modulation methods (see Raveendran at Fig. 4-5, paragraph 55, 62-63).



As to claim 5, 10, 17,  Raveendran, Hwang ‘916, Hwang ‘693 and Limberg disclose wherein each transmission packet is a packet of an encapsulated layer obtained by encapsulating an IP packet (see Raveendran at paragraph 48, 50, 75 and Hwang ‘916 at Fig. 3, paragraph 50-54).

As to claim 6,  Raveendran, Hwang ‘916, Hwang ‘693 and Limberg disclose wherein each transmission packet is a GSE packet or a TLV packet (see Hwang ‘916 at Fig. 3, paragraph 50-54).

As to claim 9, 16,  Raveendran, Hwang ‘916, Hwang ‘693 and Limberg disclose wherein the controller is configured to selectively take in and process, in a buffer, payload data of each transmission packet into which the identification information identifying the selected one kind of the media data is inserted among the transmission 

As to claims 11, 18,  Raveendran, Hwang ‘916, Hwang ‘693 and Limberg disclose wherein the kind of the media data depends on a kind of the receiving apparatus (scalable video levels to account for different end device capabilities; see Raveendran at paragraph 48, 54).

As to claims 12, 19,  Raveendran, Hwang ‘916, Hwang ‘693 and Limberg disclose wherein the kind of the receiving apparatus is a mobile apparatus and the kind of the media data is a kind that can be reproduced by the mobile device (scalable video levels to account for different end device capabilities; see Raveendran at paragraph 48, 54).

As to claims 13, 20,  Raveendran, Hwang ‘916, Hwang ‘693 and Limberg disclose wherein the kind of the receiving apparatus is a stationary receiver and the kind of the media data is a kind that can be reproduced by the stationary receiver (scalable video levels to account for different end device capabilities; see Raveendran at paragraph 48, 52-54 and Limberg at paragraph 43, 46, 56, 79).

As to claims 21, while  Raveendran, Hwang ‘916, Hwang ‘693 and Limberg disclose wherein the modulation method for fixed device communication includes 1024QAM (paragraph 43, 183) and is a higher order QAM modulation relative to the 
The examiner takes Official Notice that it was notoriously well known in the art to utilize different QAM modulation methods based upon the specific needs of the system and the capabilities of the transmitting and receiving devices, including 256QAM, so as to balance the increased data rates provided by higher modulation orders with the higher potential data error rates.
It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to utilize a 256QAM for mobile device communication includes 256QAM, so to maximize the available data transmissions by utilizing the increased data rates provided by higher modulation orders.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-7, 9-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 5, 7-9, 11, 13-15 of U.S. Patent No. 10,462,502 in view of Limberg and Hwang ‘693.

In an analogous art, Limberg discloses a DTV system for transmitting DVB content (Fig. 1-2, 7, 9; paragraph 37-42) wherein the transmitter is configured to transmit the transmission stream using a different physical layer pipe for each of a plurality of modulation methods (plurality of PLPs, each carrying a particular service, each modulated to different modulation methods; see Fig. 1-2, paragraph 38-487, 42, 66-72), wherein the modulation methods include a modulation method for fixed device communication and a modulation method for mobile device communication (using 256 or 512QAM for reception at stationary receivers and 128QAM for reception at mobile receivers; paragraph 43, 46, 56, 79) so as to separate services for different receivers with different antenna capabilities and modulation methods (paragraph 12, 43). 
Additionally, in an analogous art, Hwang ‘693 discloses a communication system for transmitting DVB content (paragraph 51-55, 197, 202) which will insert identification information identifying a kind of media data (identifying descriptors identifying the different program types; see Fig. 15 and 17, paragraph 148-152, paragraph 167-172), and where the identification information includes priority data (data type being utilized by receivers to “prioritize” and the video data it can successfully recognize and decode; see Fig. 14, paragraph 138-142), wherein the kind of the media data includes one of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify U.S. Patent No. 10,462,502 to include wherein the transmitter is configured to transmit the transmission stream using a different physical layer pipe for each of the plurality of modulation methods, wherein the modulation methods include a modulation method for fixed device communication and a modulation method for mobile device communication, as taught in combination with Limberg, for the typical benefit of conforming to the DVB-T2 standard which provides for separating services based upon their different characteristics, such as modulation method, for different receivers with different antenna capabilities.
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify U.S. Patent No. 10,462,502 and Limberg to include where the identification information including priority data, as taught in combination with Hwang ‘693, for the typical benefit of ensuring receivers with different capabilities will locate and decode the correct compatible video type.

Claim 3, of the instant application, corresponds to claim 1 of U.S. Patent No. 10,462,502.

Claim 5, of the instant application, corresponds to claim 4 of U.S. Patent No. 10,462,502.
Claim 6, of the instant application, corresponds to claim 5 of U.S. Patent No. 10,462,502.
Claim 9, of the instant application, corresponds to claim 8 of U.S. Patent No. 10,462,502.
Claim 10, of the instant application, corresponds to claim 9 of U.S. Patent No. 10,462,502.
Claim 11, of the instant application, corresponds to claim 13 of U.S. Patent No. 10,462,502.
Claim 12, of the instant application, corresponds to claim 14 of U.S. Patent No. 10,462,502.
Claim 13, of the instant application, corresponds to claim 15 of U.S. Patent No. 10,462,502.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R Sheleheda whose telephone number is (571)272-7357. The examiner can normally be reached M-F 8 am-5 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/James R Sheleheda/          Primary Examiner, Art Unit 2424